Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for Allowance

Claims 1-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claims 1-19 are eligible under 35 USC 101.  The combination of claimed elements of the independent claims that are included in the latest claim language integrates the recited judicial exception (i.e. commercial interaction, including advertising activities/behaviors, business relations and sales activities) into a practical application – i.e. implementing a mobile wallet by a mobile phone, that allows the mobile phone user to track and monitor different rewards/incentives by using different transaction devices (i.e. cards) at different locations, and at different time periods.
Based on this disclosure, the Examiner considers this a clear recitation of a claimed invention and features that are directed to a practical application of the claimed invention, and therefore to patent-eligible subject matter. The Examiner notes that the above disclosure along with additional limitations that are included in the pending claim language, and based on the disclosure in the specification, it is clear that these steps are directed to patent-eligible subject matter.
Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent-eligible.



Ross (20120221420) teaches reward information being associated with multiple transaction devices/account information for a plurality customer transaction devices/a mobile phone including a location module, comprising the location data of the mobile phone/the mobile phone including a graphical user interface that displayed on the device the transaction devices/receive updated account data with the transceiver of the mobile phone from at least a transaction system and a financial institution/the mobile device including a point of sale module configured to communicate with and receive transaction data from a point of sale terminal/receive input selection by a user of transaction devices through the graphical user interface to complete a transaction/completing the transaction using the selected transaction device/the updated account data is stored in the account module and comprises updated account data of the transaction devices/determine a reward for each transaction device/determine one or more of the transaction devices to complete the transaction; however, it lacks the combination of claimed elements as claimed by the independent claims.



Bhaskaran (20120173305) teaches the mobile phone implementing an account module to store account data in the mobile phone memory/a reward module that stores reward data for reward programs in the mobile phone memory/the mobile phone including a payment method module that determines a reward based on the transaction data and the reward data stored in the phone; however, it lacks the combination of claimed elements as claimed by the independent claims.

When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


5/22/2022
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622